      Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                 MDL 2724
 PRICING ANTITRUST LITIGATION                   16-MD-2724
                                                HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Harris County, 20-cv-02296


                                        ORDER

      AND NOW, this 2nd day of July 2020, upon consideration of the attached Joint

Stipulation to Extend the Deadline for Defendants to Respond to Plaintiff’s March 1, 2020

Complaint, it is hereby ORDERED that the Stipulation is APPROVED.

      It is so ORDERED.



                                               BY THE COURT:


                                                 /s/ Cynthia M. Rufe



                                               CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 2 of 6




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724
                                                     HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Harris County, 20-cv-02296


      JOINT STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANTS
          TO RESPOND TO PLAINTIFF’S MARCH 1, 2020 COMPLAINT

       WHEREAS, Plaintiff Harris County, filed a complaint on March 1, 2020, in the action Harris

County v. Teva Pharmaceuticals USA, Inc. et al., Case No. 20-cv-00733, in the Southern District of

Texas (the “Action”), against Defendants Teva Pharmaceuticals USA, Inc., Actavis Holdco Us,

Inc., Actavis Pharma, Inc., Akorn, Inc., Amneal Pharmaceuticals, Inc., Amneal Pharmaceuticals

LLC, Amneal Pharmaceuticals of New York, LLC, Apotex Corp., Aurobindo Pharma U.S.A.,

Inc., Breckenridge Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Dr. Reddy’s

Laboratories, Inc., Endo International PLC, Endo Health Solutions Inc., Endo Pharmaceuticals

Inc., Fougera Pharmaceuticals Inc., Glenmark Pharmaceuticals, Inc., USA, Greenstone LLC,

Heritage Pharmaceuticals Inc., Hikma Pharmaceuticals USA, Inc., Hi-Tech Pharmacal Co., Inc.,

Kavod Pharmaceuticals, LLC, Kavod Health LLC, Lannett Company, Inc., Lupin

Pharmaceuticals, Inc., Mayne Pharma, Inc., Morton Grove Pharmaceuticals, Inc., Mylan Inc.,

Mylan Pharmaceuticals Inc., Mylan Institutional Inc., Mylan Specialty L.P., Par Pharmaceutical

Companies, Inc., Par Pharmaceutical, Inc., Perrigo New York, Inc., Pfizer Inc., Sandoz Inc., Sun

Pharmaceuticals, Inc., Taro Pharmaceuticals USA, Inc., Teligent Pharma, Inc., Upsher-Smith

Laboratories, LLC, Versapharm, Inc., Wockhardt USA LLC, Zydus Pharmaceuticals (USA) Inc.

(collectively, and excluding Endo International PLC, Endo Health Solutions Inc., Endo


                                                1
        Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 3 of 6




Pharmaceuticals Inc., and Par Pharmaceutical Companies, Inc., the “Stipulating Defendants,” and

together with Harris County, the “Parties”);

        WHEREAS, the Action was transferred by the United States Judicial Panel on Multidistrict

Litigation on April 7, 2020 to the Eastern District of Pennsylvania, assigned Case No. 20-cv-2296,

and centralized for pretrial proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust

Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

        WHEREAS, the Complaint contains facts and allegations similar to those alleged by

Plaintiff States on May 10, 2019 in State of Connecticut et al. v. Teva Pharmaceuticals USA, Inc.

and amended on November 1, 2019, Case No. 19-cv-2407-CMR, which has also been centralized

for pretrial proceedings as part of MDL 2724;

        WHEREAS on May 29, 2020 plaintiff Harris County filed an Amended Complaint that

contained facts and allegations similar to those alleged by Plaintiff States;

        WHEREAS, in an Order dated July 25, 2019, the Court adjourned responsive pleadings

and/or motions to the Plaintiff States’ May 10, 2019 Complaint until such time as the Court enters

an order setting a schedule for responses to that complaint (see MDL Doc. No. 1058, approving

stipulation);

        WHEREAS, the Parties agree that responses to the pleadings in this Action should be

accomplished efficiently and in consideration of the Court’s existing MDL scheduling orders;

        WHEREAS, the Parties have reached an agreement to extend the time within which the

Stipulating Defendants must move against, answer, or otherwise respond to the Original or

Amended Complaints;




                                                  2
        Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 4 of 6




        WHEREAS, Defendants’ Liaison Counsel are authorized by Stipulating Defendants to

enter into this stipulation on their behalf,

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows

        1.      The Stipulating Defendants waive service of the Harris County Complaint and

Summonses pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be deemed

proof of that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

        2.   The deadline for the Stipulating Defendants to move, answer, or otherwise respond to

the Complaint is ADJOURNED until such time as the Court orders for the filing of response(s) to

complaints that were filed on or after May 10, 2019.

        3.      This Stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.


        IT IS SO STIPULATED.


Dated: July 1, 2020


OFFICE OF HARRIS COUNTY                              Assistant Harris County Attorney
ATTORNEY, VINCE RYAN                                 1019 Congress, 15th Floor
                                                     Houston, Texas 77002
/s/ Vince Ryan                                       Telephone: (713) 274-5121
Vince Ryan                                           Facsimile: (713) 437-4211
Harris County Attorney                               Vince.Ryan@cao.hctx.net
Robert Soard                                         Robert.Soard@cao.hctx.net
First Assistant Harris County Attorney               Terence.ORourke@cao.hctx.net
Terence L. O’Rourke                                  Pegi.Block@cao.hctx.net
Special Assistant Harris County Attorney             Suzanne.Bradley@cao.hctx.net
Pegi S. Block
Assistant Harris County Attorney
Suzanne Bradley



                                                 3
       Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 5 of 6




LAW OFFICE OF RICHARD                     BAKER • WOTRING LLP
SCHECHTER, P.C.
                                          /s/ Debra Tsuchiyama Baker
/s/ Richard Schechter                     Debra Tsuchiyama Baker
Richard Schechter                         Earnest W. Wotring
1 Greenway Plaza, Suite 740               John Muir
Houston TX 77046-0102                     David George
Telephone: 713-623-8919                   700 JPMorgan Chase Tower
Facsimile: 713-622-1680                   600 Travis Street
richard@rs-law.com                        Houston, Texas 77002
                                          Telephone: (713) 980-1700
THE CICALA LAW FIRM PLLC                  Facsimile: (713) 980-1701
                                          dbaker@bakerwotring.com
/s/ Joanne Cicala                         ewotring@bakerwotring.com
Joanne Cicala                             jmuir@bakerwotring.com
Joshua T. Wackerly                        dgeorge@bakerwotring.com
101 College Street
Dripping Springs, Texas 78620
Telephone: (512) 275-6550
Facsimile: (512) 858-1801
joanne@cicalapllc.com
josh@cicalapllc.com


Attorneys for Plaintiff

ON BEHALF OF ALL STIPULATING DEFENDANTS:


  /s/ Sheron Korpus                       /s/ Jan P. Levine
  Sheron Korpus                           Jan P. Levine
  KASOWITZ BENSON TORRES LLP              PEPPER HAMILTON LLP
  1633 Broadway                           3000 Two Logan Square
  New York, NY 10019                      Philadelphia, PA 19103-2799
  Tel: (212) 506-1700                     Tel: (215) 981-4000
  Fax: (212) 506-1800                     Fax: (215) 981-4750
  skorpus@kasowitz.com                    levinej@pepperlaw.com

 /s/ Sarah F. Kirkpatrick                 /s/ Devora W. Allon
 Sarah F. Kirkpatrick                     KIRKLAND & ELLIS LLP
 WILLIAMS & CONNOLLY LLP                  601 Lexington Avenue
 725 Twelfth St., NW                      New York, NY 10022
 Washington, DC 20005                     Tel: (212) 446-5967
 Tel: (202) 434-5000                      Fax: (212) 446-6460
 Fax: (202) 434-5329                      devora.allon@kirkland.com
  skirkpatrick@wc.com



                                      4
Case 2:16-md-02724-CMR Document 1437 Filed 07/02/20 Page 6 of 6




                                   /s/ Chul Pak
                                   Chul Pak
                                   WILSON SONSINI GOODRICH & ROSATI
                                   301 Avenue of the Americas, 40th Fl.
                                   New York, NY 10019
                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   Defendants’ Liaison Counsel




                               5
